THE THIRTEENTH COURT OF APPEALS

                                   13-16-00217-CV


      Dillon Transport Inc., Dillon Transport in its common or assumed name, and
                                 Kenneth Eugene Jennings
                                            v.
                        Theresa Gamez and Miguel A. Garcia Sr.


                                   On appeal from the
                    of 117th District Court of Nueces County, Texas
                          Trial Cause No. 2015DCV-0235-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring same.

      We further order this decision certified below for observance.

January 12, 2017